Exhibit 10.1
EXECUTION COPY
SECOND AMENDMENT TO CREDIT AGREEMENT
          SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated
as of December 15, 2008, by and among TRICO SUPPLY AS, a limited company
organized under the laws of Norway (“Holdings”), TRICO SUBSEA HOLDING AS, a
limited company organized under the laws of Norway (“Trico Subsea Holding”),
TRICO SUBSEA AS, a limited company organized under the laws of Norway (“Trico
Subsea”), TRICO SHIPPING AS, a limited company organized under the laws of
Norway and wholly-owned Subsidiary of Holdings (“the Borrower”), the Lenders
party hereto (each, a “Lender” and, collectively, the “Lenders”) and NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.
WITNESSETH:
          WHEREAS, the Borrower, Trico Subsea, Trico Subsea Holding, Holdings,
the Lenders from time to time party thereto, and the Administrative Agent are
parties to a Credit Agreement, dated as of May 14, 2008 (as amended, modified
and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”);
          WHEREAS, subject to the terms and conditions of this Second Amendment,
the parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
          NOW, THEREFORE, it is agreed:
I. Amendments to Credit Agreement.
          1. Section 9.04 of the Credit Agreement is hereby amended by
(A) deleting the word “and” at the end of subsection (v), (B) deleting the
period at the end of subsection (vi) and inserting “; and” in lieu thereof, and
(C) adding new subsection (vii) as follows: “(vii) Indebtedness permitted under
Section 9.10(a).”
          2. Section 9.10(a) of the Credit Agreement is hereby amended by
deleting in its entirety subsection (ii) contained therein and replacing it with
the following new subsection (ii): “(ii)(x) guarantees of indebtedness of
DeepOcean and its Subsidiaries in an aggregate principal amount not to exceed
$300,000,000 and (y) other additional Investments not to exceed $5,000,000 in
the aggregate.”
II. Miscellaneous Provisions.
          1. In order to induce the Lenders to enter into this Second Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the Second Amendment Effective Date (as defined herein)
before giving effect to this Second Amendment, (ii) no Default or Event of
Default exists as of the Second Amendment Effective Date (as defined herein)
after giving effect to this Second Amendment and (iii) all of the

      NEWYORK 6910107 (2K)   Trico $200MM First Amendment

 



--------------------------------------------------------------------------------



 



representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the Second
Amendment Effective Date both before and after giving effect to this Second
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Second Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
          2. The Credit Agreement is modified only by the express provisions of
this Second Amendment and this Second Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document except as specifically set forth herein.
          3. This Second Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
          4. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          5. This Second Amendment shall become effective on the date (the
“Second Amendment Effective Date”) when (i) the Borrower, each other Credit
Party and the Required Lenders shall have signed a counterpart hereof (whether
the same or different counterparts) and shall have delivered (including by way
of facsimile or other electronic transmission) the same to White & Case LLP,
1155 Avenue of the Americas, New York, NY 10036; Attention: May Yip (facsimile
number: 212-354-8113 / email: myip@whitecase.com) and (ii) the Borrower shall
have paid a non-refundable fee in the amount of $5,000, which fee shall be
earned by each Lender party hereto and made payable to the Administrative Agent
for distribution to the Lenders.
          6. From and after the Second Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby.
* * *

      NEWYORK 6910107 (2K)   Trico $200MM Second Amendment

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Second Amendment as of the date
first above written.

            TRICO SUPPLY AS
      By:   /s/ Gerry Grey         Name:   Gerry Grey        Title:   CEO       
TRICO SUBSEA HOLDING AS
      By:           Name:           Title:           TRICO SUBSEA AS
      By:           Name:           Title:           TRICO SHIPPING AS
      By:   /s/ Gerry Grey         Name:   Gerry Grey        Title:   CEO     

signature page to Second Amendment Trico $200MM Credit Agreement

      NEWYORK 6910107 (2K)    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Second Amendment as of the date
first above written.

            TRICO SUPPLY AS
      By:           Name:           Title:           TRICO SUBSEA HOLDING AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Director        TRICO SUBSEA AS
      By:   /s/ Rishi Varma         Name:   Rishi Varma        Title:  
Director        TRICO SHIPPING AS
      By:           Name:           Title:        

signature page to Second Amendment Trico $200MM Credit Agreement

      NEWYORK 6910107 (2K)    

 



--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK
    BRANCH,
    Individually and as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder         Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm        Title:   Vice President     

signature page to Second Amendment Trico $200MM Credit Agreement

      NEWYORK 6910107 (2K)   Trico $200MM Second Amendment

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO SUPPLY AS, TRICO SUBSEA HOLDING AS,
TRICO SUBSEA AS, TRICO SHIPPING AS, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH
      By:   /s/ Martin Lunder         Name:   Martin Lunder         Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm         Title:   Vice President     

signature page to Second Amendment Trico $200MM Credit Agreement


      NEWYORK 6910107 (2K)    

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SECOND AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO SUPPLY AS, TRICO SUBSEA HOLDING AS,
TRICO SUBSEA AS, TRICO SHIPPING AS, VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

BAYERISCHE HYPO-UND VEREINSBANK AG
      By:   /s/ Somitsch         Name:   Somitsch        Title:   VP       
By:   /s/ PHAM         Name:   PHAM        Title:        

signature page to Second Amendment Trico $200MM Credit Agreement

      NEWYORK 6910107 (2K)    

 